Title: To Alexander Hamilton from Abraham Van Vechten, [30 April 1804]
From: Van Vechten, Abraham
To: Hamilton, Alexander



[Albany, April 30, 1804]
Dear Sir,

In Consequence of a Letter from Mr. Jac. R. Van Rensselaer I have been with the Chancellor in order to have a guardian appointed for ⟨Mr.⟩ Kane’s Daughter, but on acct. of Mr. Kanes absence nothing can be done. The Chancellor requires a Petition from himself or an Atty in fact regularly constituted by him. He however suggests that as there are two Children you may procure a petition including both & send it up, in which Case the Examination as to property may be here made at once. You can also send up a Certificate from a master of the Inspection of the Law & a bond in an adequate Sum. This done the Chancellor says he’ll give every possible facility in the business.
Yours &c.

Ab Van Vechten
April 30. 1804.

